Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 16-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/16/2020is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Kallis on 10/11/2021.

The application has been amended as follows: 
Delete claim 10 and replace as follows: -- An adjustment method for adjusting an antivibration system fitted to a rotorcraft, the adjustment method comprising:
providing a rotorcraft including:
a main rotor serving to provide the rotorcraft with at least lift and propulsion;
at least one engine for driving the main rotor in rotation relative to a fuselage of the rotorcraft;
a main power transmission gearbox (MGB) for transmitting rotary motion generated by the at least one engine to the main rotor; and
an antivibration system arranged at the interface between the fuselage of the rotorcraft and a casing of the MGB, the antivibration system including:
	at least one tuned-mass damper including:
	a rigid structure of elongate shape extending in a longitudinal direction between a first end secured to the fuselage of the rotorcraft by a hinge having at least one degree of freedom to move in rotation about a center, and a second end that is free;
	an inertial mass suitable for moving in translation along a longitudinal axis parallel to the longitudinal axis of the rigid structure; and
	at least one motor member for controlling movement in translation of the inertial mass along the longitudinal axis;
at least one suspension member for the MGB including resilient return means suitable for returning the at least one tuned-mass damper towards a central position, the at least one tuned-mass damper being capable of oscillating back and forth about the central position with rotary motion about the center;
at least one first accelerometer arranged on the fuselage of the rotorcraft to measure in at least one direction resulting vibration to which the fuselage is subjected; and
a calculator connected to the at least one first accelerometer to analyze the measurements of the resulting vibration as a function of time;
wherein the antivibration system further comprises:
at least one second accelerometer arranged on the casing of the MGB for measuring in at least one direction the dynamic excitation to which the casing of the MGB is subjected; and
wherein the calculator is connected to the at least one second accelerometer to analyze the measurements of the dynamic excitation as a function of time, the calculator serving to calculate a phase angle between the dynamic excitation and the resulting vibration and to control the at least one motor member to cause the inertial mass to move in translation along the longitudinal axis as a function of the phase angle to thereby adjust a position of the inertial mass along the longitudinal axis dependent on the phase angle;
a first analysis step for analyzing the resulting vibration to which the fuselage of the rotorcraft is subjected; and
a movement step for moving the inertial mass so as to minimize the resulting vibration;
wherein the adjustment method further comprises:
a second analysis step for analyzing the dynamic excitation to which the casing of the MGB is subjected;
a calculation step for calculating the phase angle between the dynamic excitation and the resulting vibration; and
a control step for controlling the at least one motor member as a function of the phase angle.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination the features of a rotorcraft as claimed comprising a main rotor, an engine and an antivibration system as claimed comprising a tuned mass damper as claimed comprising a calculated connected to two accelerometers that calculates a phase angle as claimed and controls the inertial mass of the damper to move in translation as claimed or a method as claim that provides such a rotorcraft with analysis and control steps as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644